Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the Amendment filed on 30 June 2021.  As directed by the Amendment, claims 1 and 10 have been amended, and claim 3 has been canceled.  Claims 1 and 4-10 are pending in the application.

Response to Arguments
The arguments presented on pages 5-9 of the Remarks filed on 30 June 2021 have been fully considered by the Examiner, but are not persuasive.


On page 6 of the Remarks, the Applicant states:

    PNG
    media_image1.png
    701
    646
    media_image1.png
    Greyscale


	The Examiner notes that the application is examined based upon the broadest reasonable interpretation of the claims, and that examination does not take into account 
	
	On page 7 of the Remarks, the Applicant further states:

    PNG
    media_image2.png
    335
    648
    media_image2.png
    Greyscale


	The Examiner notes that while Morita and/or other previously cited references may teach or disclose additional cutting conditions and parameters beyond those recited in the claims, they nonetheless do teach or disclose those conditions recited in the claims.  Further, the amended claim language recites “the cutting processing conditions including an acceleration or deceleration frequency […]” (emphasis added).  The use of the claim term “including,” similar to the commonly used “comprising,” is non-exclusive and does not preclude the use of other cutting conditions and parameters not explicitly included in the claims.  For example, a prior art disclosure of a list of 
	If the Applicant wishes to amend the claim to include the recited cutting conditions while explicitly disallowing the use of any other conditions or parameters, such a “negative limitation” must have basis in the original disclosure.  See MPEP 2173.05(i).

	The remaining arguments presented in the Remarks regarding claims 4-10 are based upon those claims’ similarity to or dependence from independent claim 1 and are not addressed separately.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Eldardiry et al. (US 2017/0167993, hereinafter “Eldardiry”) (previously cited) in view of Morita et al. (US 2020/0061768, hereinafter “Morita”) (previously cited) and further in view of in view of Hosek et al. (US 2014/0201571, hereinafter “Hosek”) (previously cited).

Regarding claim 1, Eldardiry discloses [a] learning model construction device used in a machine tool which performs cutting processing using a spindle to which an edged tool is attached and which is rotated by a spindle motor and a feed axis that feeds the spindle, the learning model construction device comprising: input means for inputting cutting processing conditions.  The claim element input means for inputting […] is interpreted under 35 U.S.C. § 112(f) as the input unit 21 of Fig. 2 receiving input data from the numerical controller 10, and step S11 of Fig. 4 described in ¶ [0037] of the instant specification. (Eldardiry, ¶ [0004] during operation, the system obtains a plurality of control signals associated with controlling the machine and sensor data that indicates a condition of the machine during a time period during which the plurality of control signals control the machine, using Control Signal Data Receiver 118 as part of Fault Detection Server 102, both depicted in Fig. 1 and step 202 of Fig. 2; ¶ [0035] the machine may be a machine tool with a spindle holding a cutting tool; Eldadiry ¶ [0031] the control signals may include a “Y drive load” (the load on the drive motor that moves the tool along the Y feed axis)) 
and a present temperature of the spindle motor […]; (Eldardiry, ¶ [0005] the plurality of control signals can include spindle motor speed, spindle load, and actual spindle 
and learning means for receiving the cutting processing conditions and the present temperature of the spindle motor and a label which is a temperature of the spindle motor […] as a set of teaching data. The claim element learning means for receiving is interpreted under 35 U.S.C. § 112(f) as the Learning Unit 12 of Learning Model Construction Device 20 shown in Fig. 2, as well as step S13 of Fig. 4 described in ¶ [0039] of the instant specification. (Eldardiry, Fig. 8 “Fault Detection Apparatus 800 implemented as part of Fault Detection Server 102 receives sensor data at step 802 and control signal data at step 804, extracts features, and generates a classifier”; ¶ [0004] the system receives control data and sensor data (including motor temperature) for determined time segments (such as the cutting time segments of Morita discussed below), generates features based on the sensor data, and trains a classifier) 
and performing machine learning on the basis of the teaching data to thereby construct a learning model for outputting learning temperature-related information from the cutting processing conditions and the present temperature of the spindle motor, (Eldardiry, ¶ [0026] The system trains a classifier using the extracted features. The system can use the trained classifier to detect machine faults for sensor data that corresponds to consistent control signal conditions. The classifier can detect (or predict) abnormal or anomalous temperature sensor data coming from the machine, and can alert a machine operator that there may be an [sic] current (or upcoming) problem with the machine.”); ¶ [0047] “The system may then train a classifier 
wherein the outputting temperature-related information is a temperature or a temperature rise value after processing of the spindle motor during the cutting processing. (Eldardiry, ¶ [0026] “The classifier can detect (or predict) abnormal or anomalous temperature sensor data coming from the machine, and can alert a machine operator that there may be an [sic] current (or upcoming) problem with the machine.”)

Eldardiry discloses cutting processing conditions and the cutting processing conditions including […] a rotation of the spindle, (Eldardiry, ¶ [0005] “the plurality of control signals includes spindle motor speed, spindle load, and actual spindle speed, and the sensor data is temperature data indicating a temperature associated with the machine.”) 
a cutting load of the spindle, (Ibid.) 
and a cutting time for performing the cutting processing using the spindle (Eldardiry, ¶ [0004] “the system determines time intervals where control signals (e.g. signals describe a cutting operation) are constant within a threshold.  These intervals with constant control signals are collected into aggregated consistent intervals representing time intervals spent performing an operation”)
Eldadiry does not disclose an acceleration or deceleration frequency of the spindle.  
an acceleration or deceleration frequency of the spindle (Hosek, ¶ [0105] Actual position, velocity and acceleration: These are the position, velocity and acceleration of each of the motor axes. For rotational axes, the position, velocity and acceleration values are in units of degrees, degrees/sec and degrees/ sq.sec respectively.”)

Hosek is analogous art, as it is in the field of tool condition monitoring of Computer Numerical Control (CNC) machining tools.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motor condition monitoring of Eldardiry and Morita with the acceleration measurement of Hosek, the benefit being that these measurements are typically available for robotic machine tools, and can be used for health monitoring and diagnostic purposes, as recited by Hosek in ¶¶ [0102-0105] “Typically, the following signals exist in a robotized manufacturing tool, and can be made available for condition monitoring and fault diagnostics: […] (c) Actual position, velocity and acceleration: These are the position, velocity and acceleration of each of the motor axes.”

Eldadiry further does not disclose after completion of an entire cutting job performed using the cutting processing conditions.
Morita teaches after completion of an entire cutting job performed using the cutting processing conditions (Morita, Fig. 18 and ¶ [0183], “In step S86, while processing the workpiece, machine tool 200A monitors and collects the sensor's sensed S88, machine tool 200A transmits to information processing device 100 the sensed information collected in step S86 [step S86 corresponds to the duration of the cutting job.]. After processing the workpiece in step S86 ends [corresponds to claimed “after completion of an entire cutting job], a shape of a specific portion of the workpiece may be measured by a measuring unit (for example, a touch probe or the like) provided in machine tool 200A, and in that case, the measurement result is further transmitted to machine tool 200A; Morita, ¶ [0185], “In step S90, information processing device 100 diagnoses machine tool 200A based on the sensed information received from machine tool 200A. More specifically, information processing device 100 refers to learning result 126A obtained through the learning process performed in step S82 to determine whether each type of sensed information falls within the normal range, and diagnose machine tool 200A based on the determination. As an example, information processing device 100 compares machine tool 200A's state of vibration, machine tool 200A's temperature fluctuation range [corresponds to claimed  “a temperature or a temperature rise value”], machine tool 200A's quadrant glitch (backlash), machine tool 200A's operation load along each axis, etc. with normal ranges, respectively, specified in learning result 126A.)
Morita is analogous art, as it is in the field of tool condition monitoring of Computer Numerical Control (CNC) machining tools.
100 refers to learning result 126A obtained through the learning process performed in step S82 to determine whether each type of sensed information falls within the normal range, and diagnose machine tool 200A based on the determination.”


Regarding claim 4, Eldardiry discloses [a]n overheat prediction device comprising:  overheat prediction means for outputting the temperature-related information from the cutting processing conditions and the present temperature of the spindle motor.  The claim element overheat prediction means for outputting is being interpreted under 35 U.S.C. § 112(f) as the Overheat Prediction Device 30 and Option Presenting Unit 34 of Fig. 2, and steps S22 and S23 of Fig. 5 described in ¶¶ [0044-45] of the instant specification. (Eldardiry, ¶ [0005] using Control Signal Data Receiver 118 as part of Fault Detection Server 102, both depicted in Fig. 1 and step 202 of Fig. 2, the plurality of control signals can include spindle motor speed, spindle load, and actual spindle speed, and the sensor data is temperature data indicating a temperature associated with the machine; ¶ [0046] a temperature sensor may be located at a motor 
wherein the temperature-related information is a temperature or a temperature rise value after processing of the spindle motor, (¶ [0026] the classifier can detect (or predict) abnormal or anomalous temperature sensor data coming from the machine) and predicting whether the spindle motor overheats or not from the temperature-related information that has been output and is a temperature or a temperature rise value after processing of the spindle motor (Ibid.) on the basis of the learning model constructed by the learning model construction device according to claim 1.  (Eldardiry and Morita as applied to claim 1 above).

Regarding claim 5, Eldardiry and Morita as applied to claim 4 above teach [t]he overheat prediction device according to claim 4.  Further, Eldardiry discloses further comprising: overheat prediction result output means for outputting an overheat prediction result obtained by the overheat prediction means. The claim element overheat prediction result output means for outputting is being interpreted under 35 U.S.C. § 112(f) as the Overheat Prediction Device 30 and Option Presenting Unit 34 of Fig. 2, and steps S22 and S23 of Fig. 5 described in ¶¶ [0044-45] of the instant specification. (Eldardiry, ¶ [0026] the system can alert a machine operator that there may be a current (or upcoming) problem with the machine, using Fault Detector 124 of Fault Detection Server 102 as shown in Fig. 1 and described in ¶ [0034])

Regarding claim 10, Eldadiry discloses [a] system comprising: a learning model construction device used in a machine tool which performs cutting processing using a spindle to which an edged tool is attached and which is rotated by a spindle motor and a feed axis that feeds the spindle, (Eldadiry, ¶ [0035] the machine may be a machine tool with a spindle holding a cutting tool; Eldadiry ¶ [0031] the control signals may include a “Y drive load” (the load on the drive motor that moves the tool along the Y axis)) 
the learning model construction device being for constructing a learning model for outputting learning temperature-related information from cutting processing conditions and a present temperature of the spindle motor, (Eldardiry, ¶ [0004] the system trains a classifier based on control signals (cutting processing conditions) and sensor data (including temperature data); ¶ [0047] the system may use any type of classifier such as decision tree classifiers, naïve Bayes classifiers, support vector machines, rule-based classifiers, and neural networks) 
the temperature- related information is a temperature or a temperature rise value after processing of the spindle motor during the cutting processing; (Eldardiry, ¶ [0026] “the classifier can detect (or predict) abnormal or anomalous temperature sensor data coming from the machine”) 
and an overheat prediction device for outputting the temperature-related information from the cutting processing conditions and the present temperature of the spindle motor, (Eldardiry, ¶ [0005] using Control Signal Data Receiver 118 as part of Fault Detection Server 102, both depicted in Fig. 1 and step 202 of Fig. 2, the plurality of control signals can include spindle motor speed, spindle load, and actual spindle speed, and the sensor data is temperature data indicating a temperature associated with the machine; ¶ [0046] a temperature sensor may be located at a motor; 
and predicting whether the spindle motor overheats or not from the temperature-related information that has been output and is a temperature or a temperature rise value after processing of the spindle motor, (¶ [0026] the classifier can detect (or predict) abnormal or anomalous temperature sensor data coming from the machine) on the basis of the learning model constructed by the learning model construction device, (Ibid. the Fault Detection Server uses the predictive output of the trained classifier) 
wherein the learning model construction device (i) receives the cutting processing conditions and the present temperature of the spindle motor, (Eldadiry, ¶ [0005] using Control Signal Data Receiver 118 as part of Fault Detection Server 102, both depicted in Fig. 1 and step 202 of Fig. 2, the plurality of control signals can include spindle motor speed, spindle load, and actual spindle speed, and the sensor data is temperature data indicating a temperature associated with the machine; ¶ [0046] a temperature sensor may be located at a motor) […] (ii) receives a label which is a temperature of the spindle motor after […] as a set of teaching data, (Eldardiry, Fig. 8 “Fault Detection Apparatus 800 implemented as part of Fault Detection Server 102 receives sensor data at step 802 and control signal data at step 804, extracts features, and generates a classifier”; ¶ [0004] the system receives control data and sensor data (including motor temperature) for determined time segments, generates features based on the sensor data, and trains a classifier) 
and (iii) performs machine learning on the basis of the teaching data to thereby construct the learning model for outputting learning temperature-related information from the cutting processing conditions and the present temperature of the spindle motor. (Eldardiry, ¶ [0004] the system trains a classifier based on control signals (cutting processing conditions) and sensor data (including temperature data); ¶ [0047] the system may use any type of classifier such as decision tree classifiers, naïve Bayes classifiers, support vector machines, rule-based classifiers, and neural networks; Eldardiry, ¶ [0026] the classifier can detect (or predict) abnormal or anomalous temperature sensor data coming from the machine)

Eldardiry discloses cutting processing conditions and the cutting processing conditions including […] a rotation of the spindle, (Eldardiry, ¶ [0005] “the plurality of control signals includes spindle motor speed, spindle load, and actual spindle speed, and the sensor data is temperature data indicating a temperature associated with the machine.”) 
a cutting load of the spindle, (Ibid.) 
and a cutting time for performing the cutting processing using the spindle (Eldardiry, ¶ [0004] “the system determines time intervals where control signals (e.g. signals describe a cutting operation) are constant within a threshold.  These intervals with constant control signals are collected into aggregated consistent intervals representing time intervals spent performing an operation”)
Eldadiry does not disclose an acceleration or deceleration frequency of the spindle.  
an acceleration or deceleration frequency of the spindle (Hosek, ¶ [0105] Actual position, velocity and acceleration: These are the position, velocity and acceleration of each of the motor axes. For rotational axes, the position, velocity and acceleration values are in units of degrees, degrees/sec and degrees/ sq.sec respectively.”)

Hosek is analogous art, as it is in the field of tool condition monitoring of Computer Numerical Control (CNC) machining tools.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the motor condition monitoring of Eldardiry and Morita with the acceleration measurement of Hosek, the benefit being that these measurements are typically available for robotic machine tools, and can be used for health monitoring and diagnostic purposes, as recited by Hosek in ¶¶ [0102-0105] “Typically, the following signals exist in a robotized manufacturing tool, and can be made available for condition monitoring and fault diagnostics: […] (c) Actual position, velocity and acceleration: These are the position, velocity and acceleration of each of the motor axes.”

Eldadiry further does not explicitly after completion of an entire cutting job performed using the cutting processing conditions.
Morita teaches after completion of an entire cutting job performed using the cutting processing conditions (Morita, Fig. 18 and ¶ [0183], “In step S86, while processing the workpiece, machine tool 200A monitors and collects the sensor's sensed S88, machine tool 200A transmits to information processing device 100 the sensed information collected in step S86 [step S86 corresponds to the duration of the cutting job.]. After processing the workpiece in step S86 ends [corresponds to claimed “after completion of an entire cutting job], a shape of a specific portion of the workpiece may be measured by a measuring unit (for example, a touch probe or the like) provided in machine tool 200A, and in that case, the measurement result is further transmitted to machine tool 200A; Morita, ¶ [0185], “In step S90, information processing device 100 diagnoses machine tool 200A based on the sensed information received from machine tool 200A. More specifically, information processing device 100 refers to learning result 126A obtained through the learning process performed in step S82 to determine whether each type of sensed information falls within the normal range, and diagnose machine tool 200A based on the determination. As an example, information processing device 100 compares machine tool 200A's state of vibration, machine tool 200A's temperature fluctuation range [corresponds to claimed  “a temperature or a temperature rise value”], machine tool 200A's quadrant glitch (backlash), machine tool 200A's operation load along each axis, etc. with normal ranges, respectively, specified in learning result 126A.)
Morita is analogous art, as it is in the field of tool condition monitoring of Computer Numerical Control (CNC) machining tools.
100 refers to learning result 126A obtained through the learning process performed in step S82 to determine whether each type of sensed information falls within the normal range, and diagnose machine tool 200A based on the determination.”


Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Eldardiry, Morita, and Hosek in view of Kawai (US 2016/0116900) (previously cited).

Regarding claim 6, The combination of references as applied to claim 4 above teaches [t]he overheat prediction device according to claim 4.
The above combination does not teach further comprising: processing condition correction means for reexamining the cutting processing conditions when the overheat prediction means predicts that the spindle motor overheats and calculating correction conditions under which the spindle motor does not overheat.  The claim element processing condition correction means for reexamining is being interpreted under 35 U.S.C. § 112(f) as the Processing Condition 
Kawai teaches further comprising: processing condition correction means for reexamining the cutting processing conditions when the overheat prediction means predicts that the spindle motor overheats (Kawai, ¶ [0015] system contains a motor temperature sensor that senses or predicts a temperature of the motor, and a cut depth controller that calculates a load ratio that is a ratio of the motor temperature sensed or predicted to a predetermined maximum motor allowable temperature) 
and calculating correction conditions under which the spindle motor does not overheat (Kawai, Fig. 1 Temperature Predictor 8, Temperature Comparator 9 and Processing Program Controller 11, and ¶ [0017] the device automatically reduces a cut depth to be commanded by the processing program when a load ratio of a motor temperature to a maximum motor allowable temperature is over a predetermined threshold.  In this way it becomes possible to increase the likelihood of continuous processing without interrupting the machine operation)
Kawai is analogous art, as it is in the field of operating and monitoring CNC machining tools.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the learning model of Eldardiry with the corrective measures of Kawai the benefit being that the corrective action(s) based on machine conditions will allow the machine to continue operating without interruption, as recited by Kawai in ¶ [0017], “In this way, because the likelihood of the motor temperature reaching above the maximum allowable temperature can be lowered 

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Eldardiry, Morita, and Hosek in view of Kawai and further in view of Okita (US 2015/0102756) (previously cited).

Regarding claim 7, the combination of references as applied to claim 6 above teaches [t]he overheat prediction device according to claim 6.
The above combination does not teach wherein the processing condition correction means calculates the correction conditions under which the spindle motor does not overheat by decreasing an acceleration or deceleration frequency of the spindle.  
Okita teaches wherein the processing condition correction means calculates the correction conditions under which the spindle motor does not overheat by decreasing an acceleration or deceleration frequency of the spindle (Okita, ¶ [0017] “the controller may decrease a torque command for the spindle motor and/or increase an acceleration/deceleration time constant, in order to decrease an output of the spindle motor while accelerating/decelerating the spindle motor”; Okita Numerical Control unit 16 of Fig. 1 and steps S13-S16 of Fig. 2)

Okita is analogous art, as it is in the field of monitoring CNC machining tools.


Regarding claim 8, the combination of references as applied to claim 6 above teach [t]he overheat prediction device according to claim 6.
The above combination does not teach wherein the processing condition correction means calculates the correction conditions under which the spindle motor does not overheat by decreasing a rotation speed of the spindle.  
Okita teaches wherein the processing condition correction means calculates the correction conditions under which the spindle motor does not overheat by decreasing a rotation speed of the spindle. (Okita, ¶ [0016] “the controller decreases an output of the spindle motor when an estimated value of the first temperature estimating part is larger than a value obtained by multiplying an estimated value of the second temperature estimating part by a coefficient more than one.”  [The motor output is reduced while the estimated temperature is above a threshold value.])

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Eldardiry, Morita, and Hosek in view of Kawai and further in view of Knight et al. (US 2013/0187587, hereinafter “Knight”) (previously cited).

Regarding claim 9, the combination of references as applied to claim 6 above teaches [t]he overheat prediction device according to claim 6.
The above combination does not teach further comprising: option presenting means for presenting a plurality of correction conditions calculated by the processing condition correction means as options.  The claim element option presenting means for presenting is being interpreted under 35 U.S.C. 112(f) as option presenting unit 34 of Overheat Prediction Device 30 as shown on Fig. 2 and described in ¶ [0059] of the instant specification.  
Knight teaches further comprising: option presenting means for presenting a plurality of correction conditions calculated by the processing condition correction means as options. (Knight, ¶ [0031-32] “the user may manually activate, deactivate, set, and/or alter the application of such programming or parameters, such as, for instance, through the operation of a controller interface that is in communication with the controller.  This may include a touch screen or graphical user interface, and may allow the user to set a variety of different parameters, such as the speed or torque being provided by the tool and/or motor. The controller may also be adapted to display information pertaining to the settings, parameters, performance or operation of the motor on a display, such as, for example, an LCD display.  The display may display torque and/or speed settings, or setting options for the motor as well as information 
Knight is analogous art, as it is in the field of monitoring and controlling CNC machining tools.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the learning model of Eldardiry and the corrective actions of Kawai with the User Controller Interface of Knight, the benefit being that it allows the user to input instructions in order to attain and maintain various motor parameters in order to enhance to performance characteristics of power tools, as cited by Knight in ¶¶ [0008-09].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128.  The examiner can normally be reached on 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT R GARDNER/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126